Title: From James Madison to Tobias Lear, 1 June 1801
From: Madison, James
To: Lear, Tobias


Sir,Department of State Washington 1st. June 1801
Herewith you will receive the commission under which you are to reside in St. Domingo, and a copy of the ordinary instructions given to Consuls. In the former you will observe that the title of your Predecessor is varied to that of General Commercial Agent &c. This change is understood however as having no effect either on the functions or advantages attached to your commission; but merely as a compliance with the language of the late Convention between the United States and the French Republic; and the dislike of the latter to the title of Consul to such agents, since the establishment of the present government in France. This explanation will no doubt be satisfactory, if any should be requisite.
Another change in the commission which may possibly be noticed, but on which if not noticed, you will of course be silent, is the omission of the words “I offering to do the same for all those who shall in like manner be recommended to me by the said powers and authorities.” These words were copied from the usual form of commissions given to Consuls. The late convention with the French Republic would render them particularly objectionable; and will supply an answer to any remarks that may be made on the omission.
As your commission is of a general nature, it is meant by the President that your functions may be exercised in whatever parts of the Island may be nearer to Cape Francois than to any port particularly assigned to another Agent.
No information having been received from Doctor Stevens since the law prohibiting commercial intercourse with the French Dominions expired, and the late Convention between the two Republics was ratified; it is not particularly known what impressions these events may have made, or what practical constructions may be put on them in relation to our commerce with St Domingo. You will consider it as a duty expected from you by the President to supply this defect of information as soon as your enquiries and observation shall furnish you with means for the purpose. In the mean time you will understand, 1st. that all arrangements by the Executive modifying our commercial intercourse with St Domingo under the authority of a temporary law were temporary also, and ceased to be obligatory when the law ceased. 2dly.—that the authority of the Executive is not now competent to renew or create any modifications whatever inconsistent with the latitude restored to our trade by the expiration of the said prohibitory act. 3dly.—that consequently the just restrictions to which our trade to that Island is now subject, can be such only as are drawn from the law of nations, from Treaties, or from the regulations of the Country itself. 4thly.—That the disposition of the United States is not less than their obligation to respect every restriction derived from those sources, and particularly from the last of them. 5th.—That in proportion as they feel this disposition, and discharge this obligation, will be their right and their confidence, in expecting that no interruption or vexation will be given to their commerce, whilst pursuing its legitimate course. 6th.—That keeping these considerations in view, you will conform to the intentions of the President, by an amicable and conciliatory line of conduct, regulated by the principles of neutrality, towards all powers internally or externally connected with the Island.
You will, on your arrival, consult of course with Doctor Stevens, and obtain from him all such useful information as he may be able to give, and all such public letters and papers, as belong to the station you are to fill. I have the honor, Sir, to be With much respect Your most obed. servt.
James Madison
 

   
   RC (owned by Stephen Decatur, Garden City, N.Y., 1958); letterbook copy (DNA: RG 59, IC, vol. 1); Tr (NHi: Robert R. Livingston Papers). RC in a clerk’s hand, complimentary close and inside address in Wagner’s hand, signed by JM. Tr marked by Wagner: “3. & 4 / Commission & Insts. to Mr. Lear”; docketed by Livingston. Enclosures not found, but for the standing instructions to consuls, see JM’s circular letter of 10 June 1801.



   
   For the background of Lear’s appointment, see Avoiding the Maelstrom of Saint-Domingue, 1 May–1 June 1801.



   
   Article 10 of the convention stipulated that the two parties were free “to appoint commercial agents for the protection of trade” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:465).



   
   Normally the president preceded this phrase with the expressed hope that the U.S. commercial representative would receive “all proper countenance and assistance” from the host government (DNA: RG 59, Commissions, vol. B, p. 339). By omitting the “I offering to do the same” reference the administration underscored its refusal to recognize Saint-Domingue’s independence.



   
   The last extension of the act prohibiting trade with France and its colonies, an outgrowth of the undeclared naval war with France, expired 3 Mar. 1801 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:10–11).


